DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Amendment filed on 5 July 2022 has been acknowledged. 
Claim 1 has been amended. 
Currently, claims 1 – 4 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim Objection set forth in the previous office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an [AltContent: connector]abstract idea without significantly more.
[AltContent: connector]101 Analysis – Step 1
[AltContent: connector]Claim 1 is directed to a method of analyzing ship movement data on the grid map to determine if ship is making abnormal trajectories. Therefore, claim 1 is within at least one of the four statutory categories. to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, [AltContent: connector]and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A ship wandering detection method based on AIS data, comprising the following steps: 
S1: acquiring a space range of a key research area with, a longitude range and a latitude range; 
S2: using corresponding longitude and latitude of the space range to calculate a grid code area, the grid code area being determined after the space range of the key research area, and to thereby obtaining a grid code set in the space range; 
S3: calculating and outputting a corresponding row and column number range based on the grid code range; 
S4: screening original movement trajectories of the ship, acquiring trajectory data in a set time range and a set space range and converting a result data set into a corresponding grid code set; 
S5: traversing the grid code set of the movement trajectory of the ship and counting the valid grid quantity nValid in the set; 
S6: determining the range of the valid grids in each row according to the row and column number range, i.e., the grid code range with a valid counting variable more than or equal to 1, and calculating the approximate area s; 
S7: calculating the row number and the column number of the center of the trajectory by the grid codes of the trajectory of the ship, determining the grid code of the center of the trajectory and additionally judging the specific shape of the trajectory; 
S8: calculating the length of the trajectory, wherein the total length of the movement trajectory of the ship is the sum of all valid grid counting variables; and the length nsum of the trajectory of the ship is less than twice the sum of the quantities of rows and columns of the grids in the space range of the key area; 
S9: identifying the trajectory as an abnormal trajectory in an event the length nsum is more than twice the sum of quantities of rows and columns of the grids in the space range of the key area.
The examiner submits that the foregoing bolded limitation(s) constitute a d “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “calculating …” in the context of this claim [AltContent: connector]encompasses a person looking at data collected and forming a simple judgement of trajectory. Accordingly, the claim recites at least one abstract idea.
[AltContent: connector]101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a [AltContent: connector]manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A ship wandering detection method based on AIS data, comprising the following steps: 
S1: acquiring a space range of a key research area with, a longitude range and a latitude range; 
S2: using corresponding longitude and latitude of the space range to calculate a grid code area, the grid code area being determined after the space range of the key research area, and to thereby obtaining a grid code set in the space range; 
S3: calculating and outputting a corresponding row and column number range based on the grid code range; 
S4: screening original movement trajectories of the ship, acquiring trajectory data in a set time range and a set space range and converting a result data set into a corresponding grid code set; 
S5: traversing the grid code set of the movement trajectory of the ship and counting the valid grid quantity nValid in the set; 
S6: determining the range of the valid grids in each row according to the row and column number range, i.e., the grid code range with a valid counting variable more than or equal to 1, and calculating the approximate area s; 
S7: calculating the row number and the column number of the center of the trajectory by the grid codes of the trajectory of the ship, determining the grid code of the center of the trajectory and additionally judging the specific shape of the trajectory; 
S8: calculating the length of the trajectory, wherein the total length of the movement trajectory of the ship is the sum of all valid grid counting variables; and the length nsum of the trajectory of the ship is less than twice the sum of the quantities of rows and columns of the grids in the space range of the key area; 
S9: identifying the trajectory as an abnormal trajectory in an event the length nsum is more than twice the sum of quantities of rows and columns of the grids in the space range of the key area.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “acquiring a space range …,” and “traversing the grid code set of the movement trajectory of the ship,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the acquiring step from the external source is recited at a high level of generality (i.e. as a general means of gathering location data for use in the calculating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The traversing step is also recited at a high level of generality (i.e. as a general means of sending and receiving data), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at [AltContent: connector]a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception [AltContent: connector](MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
[AltContent: connector]101 Analysis – Step 2B, Prong II
additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of acquiring a space range and traversing the grid code set… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “acquiring …,” and “traversing …,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well- understood, routine, conventional activity in the field. 
The additional limitations of “acquiring …” and “traversing …,” are well-understood, routine, and conventional activities because the background recites that the data is merely communicated or obtained, and the specification does not provide any indication that the detection system is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claims 2 – 4 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as the dependent claim further explain about data used for processing abstract idea and acquiring step which is explained as extra solution activity above. Therefore, dependent claims 2 – 4 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claims 1 – 4 are ineligible under 35 USC §101.
Allowable Subject Matter
Claims 1 – 4 are allowed over the record of prior arts.
Reasons for Allowance
See previous office action.
Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, “Applicant respectfully disagrees with the Examiner's contentions. In response, the Applicant submits that clarificatory amendments have been made in the independent claim 1 in order to provide additional clarity with respect to the claimed invention. Applicant also submits that the currently amended claims, as set forth above, clearly recite patent eligible subject matter as explained in detail below. 
The Applicant respectfully requests the Examiner to reconsider the claims as a whole under the USPTO's SME guidance, and to not overgeneralize the claim or simplify it into its "gist" or core principles, when identifying the concept as a judicial exception. The Applicant requests the Examiner to refer to one of the recent subject matter eligibility decisions, Robert W. Bahr, USPTO (02, November, 2016) 1 at p.2. [See also the discussion of 'identifying an abstract idea' in the May 4, 2016 Memorandum (in Section ll.A) and the discussion of claims directed to improvements in computer-related technology in the May 19, 2016 Memorandum about Enfish]. 
Enfish v Microsoft has now clarified that software is patent-eligible, such as a claim directed to a solution to a problem in the software arts, as stated by the Federal Circuit. The Examiner's characterization (Office Action, page 5) of claimed subject matter as being about "gathering of data" and "updating of information" is also believed to be incorrect. This is because the claimed invention does not merely suggest collecting and gathering data or information. Rather, processing of the data collected by asynchronous devices in a given location, and thereafter determining various parameters including the "trust factor" based on the collected data, are disclosed. Clearly, the claimed invention teaches much more than mere data collection/gathering and information updating. As previously stated, the Applicant emphasizes again on the excerpts from Enfish that specifically states: 
"[We do not] think that claims directed to software ... are inherently abstract and therefore only properly analyzed at the second step of analysis. Software can make non-abstract improvements to computer technology..." 
Likewise, the November 2 guidance states: 
"An improvement in computer-related technology' is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of 'rules' (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performed by a computer." Enfish also states, on page 16: 
"Moreover, we are not persuaded that the invention's ability to run on a general-purpose computer dooms the claims..." 
and further states, on page 18: 
"Much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logic structures 
and processes. We do see in Bilski and Alice, or our cases, an exclusion to patenting this large field of technological processes." 
To this end, the Applicant believes that the Office Action has overgeneralized the claim. Applicant however believes that in view of the amended claims and remarks presented below, the rejection of the pending claims under 35 U.S.C may now be withdrawn.”
The Examiner respectfully disagrees and contend that there was no overgeneralization of the claim or simplifying the claim into it’s gist or core principle. The Examiner used exact claim languages to make the rejection and made all the necessary presentation on which claim limitations are considered an abstract idea and what other are considered as an additional claim limitations. Furthermore, the limitation of acquiring a space range of a key research area… and traversing the grid code set of the movement trajectory of the ship are mere data gathering as it can be perform with a general computer with given software to perform function of acquiring data and traversing data which was already considered generic computer functions by many court decisions (See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))) and it also was stated in Subject matter eligibility guideline published by USPTO in 2015. Furthermore, mere data gathering or data transmission were only applied to additional elements not the claim elements that are tied to abstract idea. The Applicant is mixing up the analysis of the Examiner’s 101 rejection on what elements are considered an abstract idea and what are considered additional elements. Furthermore, the Applicant absolutely have not provided how the claim limitation improves computer related technology or improve performance of the computer itself. The Examiner does not find any reasoning from the Applicant on how the claim limitations can not be run on a generic computer and would not create same result nor proceed same steps of claim limitations. The Examiner further contends, the claims do not make similar improvement of referential database technology as Enfish did. Therefore, the Examiner finds the argument unpersuasive and maintains rejections.

The Applicant further argues, “The Applicant states that the subject matter presented in independent amended claim 1 is not merely an abstract idea, but instead directed to a specific, significant, and meaningful invention of facilitating improvement in determining whether a trajectory of a wandering ship is 'normal' or 'abnormal'. According to the claimed subject matter, the row number and the column number of the center of the trajectory are calculated by using the grid codes of the trajectory of the ship, and the grid code of the center of the trajectory is also determined. In addition, specific shape of the trajectory of the ship is also judged. The claimed invention further teaches calculating the length of the trajectory, wherein the total length of the movement trajectory of the ship is the sum of all valid grid counting variables; and the length n,., of the trajectory of the ship is less than twice the sum of the quantities of rows and columns of the grids in the space range of the key area. In a scenario, the length n,.., is more than the twice the sum of the quantities of rows and columns of the grids in the space range of the key area, then the trajectory is identified as an abnormal trajectory. (Emphasis added)”
The Examiner respectfully disagrees. The claims limitations are focused on data utilization and calculation of the data to find the trajectory. The claim limitations are combination of mental process and mathematical concept. Furthermore, there is nothing done to the ship but claims are calculating ship’s trajectory to determine if the ship is wandering. With given equation and ideas, the human can process the steps in one’s mind. The claims does not even recite that it required specialized computers or machines. Applicant also does not argue how the claim can’t be done in human mind or not tied to mathematical concepts. Therefore, the Examiner finds the argument unpersuasive and maintains rejection.

The Applicant further argues, “It is submitted that the presently recited claims clearly disclose improvisation over prior technology of ship trajectory detection and overcomes issues with prior systems and methods in the field of ship wandering detection method based on acquired AIS (Automatic Identification System) related data. The traditional and prior detection for the wandering behaviors of the ships is not targeted enough, and the abnormal behaviors of the ships cannot be detected by the existing methods. Amended claim 1 is directed to a novel and specific method and system for determining whether or not the trajectory of the wandering ship is an abnormal trajectory using the acquired data that is analyze to output a meaningful result of ship trajectory status. The claimed invention clearly shows improved features in determining trajectory shape and status of being abnormal or normal while the ship is wandering. See at least para [0004] of the Applicant's specification that illustrates the problems of the state of the art technologies and a need to improve the same. The claimed technology is unconventional and not routine in this technical field and as a result has not been utilized before to solve long standing technical issues relating to determining abnormal trajectory of a ship in transit. 
The Applicant would humbly like to point out that the limitations of the claims add "significantly more" when they relate to meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or add specific limitations other than what is well-understood, routine, and conventional in the field, and add unconventional steps that confine the claims to a particular useful application. Applicant assert that in view of the amended claim 1, its dependent claims also recite meaningful and specific limitations that add "significantly more" and hence satisfy the second part of the analysis as set forth in the USPTO Guidelines. 
The Applicant respectfully submits that the technical limitations mentioned in independent claim 1, are not well-known in the art. It is further submitted that claimed subject matter cannot be reasonably performed by mere generic computer since the functionality of the processor in combination with the various sensor devices that gather and analyse data at different instances, is beyond the generic functions that are well-known, routine and conventional in the technological art. Further, the claimed functionality as explained above cannot be performed by a generic computer as the generic computer and the conventional techniques lack the technical intelligence to provide inter-alia judgement of trajectory shape and kind.”
The Examiner respectfully disagrees. The Examiner first notes that the claim being allowable over the prior arts does nothing to do with patent eligibility as the claim can be novel yet ineligible. Furthermore, the trajectories are analyzed to output but claim limitations do not output to anything. All claim limitations are directed to the process of calculation and analyzation of collected data.  Calculating and analyzing collected data is well-know, conventional and routine activities in many arts. Therefore, the Examiner does not find the additional element or combination of the elements add significantly more to the abstract idea. The claim does not recite any computer related tasks but even if it does implicitly include computer process, the Examiner finds that a generic computer would sufficiently perform the functions of additional elements. Therefore, the Examiner finds the argument of the Applicant unpersuasive and maintains rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662